UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1683


MARIUS SOUROU DJIDONOU,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 17, 2016                  Decided:    April 7, 2016


Before MOTZ and    KEENAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Godwill C. Tachi, THE TACHI LAW FIRM, LLC, Greenbelt, Maryland,
for Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Douglas E. Ginsburg, Assistant Director, Paul
Fiorino, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marius   Sourou      Djidonou,     a    native       and   citizen     of       Benin,

petitions for review of an order of the Board of Immigration

Appeals    (Board)      dismissing     his       appeal    from    the     immigration

judge’s    (IJ)       order   denying       his     applications         for        asylum,

withholding      of   removal,   and    protection         under    the     Convention

Against Torture (CAT).        We deny the petition for review. *

     “Withholding        of   removal       is     available       under       8     U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that h[is] life or freedom would be threatened in the country of

removal because of h[is] race, religion, nationality, membership

in a particular social group, or political opinion.”                               Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted); see 8 U.S.C. § 1231(b)(3)(A) (2012).                                 To be

eligible   for    withholding     of    removal,      an    alien     “must         show   a

‘clear probability of persecution’ on account of a protected

ground.”    Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir. 2011)

(quoting INS v. Stevic, 467 U.S. 407, 430 (1984)).                             “[I]f an

alien establishes eligibility for withholding of removal, the




     *  Djidonou does not challenge the finding that he is
statutorily ineligible for asylum.    Thus, he has waived review
of this claim. Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-
49 (4th Cir. 2013) (failing to raise challenge to Board’s ruling
or finding in opening brief waives issue).



                                         2
grant is mandatory.”               Gandziami-Mickhou v. Gonzales, 445 F.3d
351, 353-54 (4th Cir. 2006).

       To qualify for protection under the CAT, an alien must show

that   “it     is   more    likely       than       not   that     he    or     she   would   be

tortured if removed to the proposed country of removal.”                                       8

C.F.R. § 1208.16(c)(2) (2015).                  To state a prima facie case for

relief      under   the    CAT,     an    alien       must      show     that    he    will   be

subjected      to   “severe     pain      or    suffering,            whether    physical     or

mental . . . by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an

official      capacity.”           8     C.F.R.       § 1208.18(a)(1)            (2015);      see

Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th Cir. 2008).

       We     review      factual       findings          for    substantial          evidence,

“reversing only if the evidence compels a contrary finding”;

questions of law we review de novo.                       Pastora v. Holder, 737 F.3d
902,    905    (4th    Cir.    2013)       (citing         8     U.S.C.       § 1252(b)(4)(B)

(2012)).        Because      the       Board    adopted         and     affirmed      the   IJ’s

decision, we review both decisions.                             See Hernandez-Avalos v.

Lynch, 784 F.3d 944, 948 (4th Cir. 2015).

       An adverse credibility determination, as a finding of fact,

we review for substantial evidence, giving broad deference to

the    Board’s      credibility         determination.                “[T]he     agency     must

provide       specific,       cogent       reasons         for        making     an     adverse

credibility determination,” but “[t]he existence of only a few

                                                3
[]     inconsistencies,            omissions,              or     contradictions            can    be

sufficient” to support such a determination.                                    Djadjou, 662 F.3d

at 273-74.

       We    note       that    the   IJ    “is       not       required         to   accept    every

plausible         explanation         offered         by    an     asylum          applicant”      for

inconsistencies.              Hui Pan v. Holder, 737 F.3d 921, 930 (4th Cir.

2013).       Where the record supports two plausible results, one

chosen by the IJ and the other advanced by the alien, reversal

is appropriate only if the record compels the court to accept

the alien’s explanation.                 Niang v. Gonzales, 492 F.3d 505, 511

(4th    Cir.      2007).         Here,     although         Djidonou            plausibly    asserts

confusion for some of his contradictory testimony, we conclude

that substantial evidence supports the IJ’s credibility finding.

Also,    the      State       Department’s        reports,         which          here   contradict

Djidonou’s testimony as to the political situation in Benin, are

considered        “highly       probative       evidence          in       a    well-founded      fear

case,”      and     “will       generally       suffice           to       uphold     the   Board’s

decision.”        Gonahasa v. INS, 181 F.3d 538, 542 (4th Cir. 1999).

       Even in light of the adverse credibility finding, Djidonou

could       still       be     granted     relief          if    he        “presented       adequate

independent         documentary          evidence”          to     establish          eligibility.

Ilunga v. Holder, 777 F.3d 199, 213 (4th Cir. 2015).                                        Djidonou

“may    meet      his    []     burden     by   presenting             a       consistent   body   of

circumstantial evidence.”                   Id.        We conclude that substantial

                                                  4
evidence     supports     the   finding         that        Djidonou’s       independent

evidence     did    not   sufficiently          rehabilitate         his     discredited

testimony or independently satisfy his burden of proof on either

his withholding claim or his CAT claim.

     Djidonou      also   challenges        the       finding    that       he    filed    a

frivolous asylum application.              An alien who “has knowingly made

a frivolous application for asylum,” after having been informed

of the consequences of doing so, is “permanently ineligible” for

immigration benefits.        8 U.S.C. § 1158(d)(6) (2012).                       An asylum

application is frivolous “if any of its material elements is

deliberately fabricated.”        8 C.F.R. § 1208.20 (2015).                       “Because

of   the   severe    consequences      that          flow    from    a     frivolousness

finding,   the     preponderance      of       the    evidence       must    support      an

[IJ’s] finding that the respondent knowingly and deliberately

fabricated material elements of the claim.”                     In re: Y-L-, 24 I.

& N. Dec. 151, 157 (B.I.A. 2007).                    We conclude that the weight

of the evidence in this case supports the finding that Djidonou

submitted a frivolous asylum application.

     Accordingly, we deny the petition for review.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials            before    this       court    and

argument would not aid the decisional process.

                                                                         PETITION DENIED



                                           5